Exhibit 10.2

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (“Guaranty Agreement”), dated as of May 17, 2013, is
executed and delivered by FOSSIL INTERMEDIATE, INC., a Delaware corporation
(“Fossil Intermediate”), FOSSIL TRUST, a business trust formed under the
Delaware Business Trust Act (and now existing as a statutory trust under the
Delaware Statutory Trust Act) (“Fossil Trust”), FOSSIL STORES I, INC., a
Delaware corporation (“Fossil Stores”), FOSSIL INTERNATIONAL HOLDINGS, INC., a
Delaware corporation (“Fossil International”), FOSSIL PARTNERS, L.P., a Texas
limited partnership (“Fossil Partners”), and the additional Material Domestic
Subsidiaries who may at any time hereafter become a guarantor hereunder as
contemplated by Paragraph 31 hereof (together with Fossil Intermediate, Fossil
Trust, Fossil Stores, Fossil International, Fossil Partners and any successor
entity thereto, each a “Guarantor” and collectively, the “Guarantors”) to WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as the administrative agent
for the Lenders and as collateral agent for the Secured Parties (the
“Administrative Agent”) under the Credit Agreement identified below and other
Loan Documents, as follows:

 

Definitions

 

The following terms shall have the following meanings wherever used in this
Guaranty Agreement:

 

“Administrative Agent” has the meaning specified in the introductory paragraph
hereof.

 

“Borrower” means Fossil, Inc., a Delaware corporation.

 

“Credit Agreement” means that certain Credit Agreement, dated as of May 17,
2013, among the Borrower, Fossil Intermediate, Fossil Trust, Fossil Partners,
L.P., Arrow Merchandising, Inc., Fossil Stores, Fossil Holdings, LLC, Fossil
International, the Lenders and the Administrative Agent, as such agreement may
be renewed, extended, amended, restated, amended and restated, supplemented,
increased, restated, replaced or otherwise modified from time to time.

 

“Full Payment” means, with respect to the Guaranteed Obligations and subject to
the proviso below, (a) the full and indefeasible cash payment of the Guaranteed
Obligations (other than (a) contingent indemnification obligations not then due
and (b) Specified Obligations as to which arrangements satisfactory to the
applicable Hedge Bank or Cash Management Bank shall have been made) in the
applicable currency required, including, without limitation and as applicable,
principal and interest, fees and other charges accruing during any Insolvency
Proceeding (whether or not allowed in such proceeding), (b) if such Guaranteed
Obligations are L/C Obligations or inchoate or contingent in nature (other than
contingent indemnification obligations not then due), cash collateralization
thereof (or delivery of a standby letter of credit acceptable to the
Administrative Agent, in its discretion, in the amount of the required cash
collateral) in a manner and pursuant to agreements reasonably acceptable to the
Administrative Agent, and (c) if and to the extent required by the
Administrative Agent, a release of all actual or contingent claims against the
Administrative Agent, the Lenders and/or the other Secured Parties for any
matters arising on or before the payment date in a manner and pursuant to
agreements reasonably acceptable to the Administrative Agent; provided, however,
that “Full Payment” of the Guaranteed Obligations shall not be deemed to have
occurred unless and until each of the Obligations (other than (a) contingent
indemnification obligations not then due and (b) Specified Obligations as to
which arrangements satisfactory to the applicable Hedge Bank or Cash Management
Bank shall have been made) have been paid and satisfied in full in cash, all
Commitments have been terminated and all Letters of Credit have been terminated
or expired (or been Cash Collateralized).

 

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” means the “Obligations” as such term is defined in the
Credit Agreement.

 

“Guarantor” and “Guarantors” have the meanings specified in the introductory
paragraph hereof.

 

“Guaranty Agreement” has the meaning specified in the introductory paragraph
hereof.

 

“Insolvency Proceeding” means any case or proceeding or proposal commenced by or
against a Person under any state, federal or foreign law for, or any agreement
of such Person to, (a) the entry of an order for relief under the United States
Bankruptcy Code or any other bankruptcy, insolvency, receivership,
reorganization, winding up, debtor relief, debt adjustment law or similar law
(whether state, federal or foreign), (b) the appointment of a trustee, receiver,
creditor representative or other custodian for such Person or any part of its
Property, or (c) an assignment for the benefit of creditors.

 

Terms defined in the Credit Agreement, wherever used herein, unless otherwise
defined above, shall have the same meanings in this Guaranty Agreement as are
set forth in the Credit Agreement, and each of such definitions hereby is deemed
to be incorporated herein by reference.  Each Guarantor expressly acknowledges
that it has read and is familiar with all such incorporated definitions and that
incorporation of the same herein shall be deemed to have the same effect and
enforceability as though each of such incorporated definitions is set forth
herein at length.

 

R E C I T A L S:

 

A.                                    The Credit Agreement provides, among other
things, for certain Loans to be made from time to time by one or more of the
Lenders to the Borrower and for the issuance of Letters of Credit by the Issuing
Lender for the account of the Borrower on the terms and conditions prescribed
therein.

 

B.                                    This Guaranty Agreement is required by the
Credit Agreement and the Guarantors’ execution and delivery hereof is a
condition (among other conditions) to the making of the Loans and the issuance
of the Letters of Credit.

 

C.                                    Each Guarantor has determined that (i) it
will directly and indirectly benefit from the availability of financing to the
Borrower under the Credit Agreement and the other transactions evidenced by and
contemplated in the Loan Documents, (ii) it will benefit from executing and
delivering this Guaranty Agreement, (iii) it is in such Guarantor’s best
interest, and within its entity purpose, to execute and deliver and, if called
upon to do so, to perform its obligations under this Guaranty Agreement, and
(iv) execution and delivery of this Guaranty Agreement and any other Loan
Documents to which such Guarantor is a party are necessary or convenient to the
conduct, promotion and attainment of the business of such Guarantor and the
other Credit Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each Guarantor hereby agrees as follows:

 

1.                                      Guaranty of Guaranteed Obligations. 
This Guaranty Agreement is executed by the Guarantors pursuant to the Credit
Agreement and is for the benefit of the Administrative Agent, the Lenders and
the other Secured Parties.  As an inducement to the Lenders to make the Loans
and extend and continue to extend credit and other financial accommodations to
the Borrower under the Loan Documents, to the Issuing Lender to provide Letters
of Credit as provided by the Credit Agreement and to the other Secured Parties
to make financial accommodations to the Borrower and/or its Subsidiaries, for
value received, each Guarantor hereby jointly and severally, and
unconditionally, irrevocably and absolutely, guarantees to the Administrative
Agent, the Lenders and the other Secured Parties, the prompt

 

2

--------------------------------------------------------------------------------


 

and full payment and performance of all of the Guaranteed Obligations, when due
or declared to be due and at all times thereafter.

 

Each Guarantor and, by its acceptance of this Guaranty Agreement, the
Administrative Agent, on behalf of itself and the Lenders and the other Secured
Parties, hereby confirms that it is the intention of such Persons that this
Guaranty Agreement and the obligations of the Guarantors hereunder not
constitute a fraudulent transfer or conveyance for the purposes of any
Insolvency Proceeding, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Agreement and the obligations of the
Guarantors hereunder.  To effectuate the foregoing intention, each of the
Administrative Agent and the Guarantors hereby agrees that the obligations of
any Guarantor under this Guaranty Agreement at any time shall be limited to the
maximum amount as will not result in such obligations of such Guarantor
hereunder or this Guaranty Agreement constituting an unenforceable fraudulent
transfer or fraudulent conveyance.

 

2.                                      Nature of Guaranty.  This Guaranty
Agreement is and shall be an absolute, unconditional, irrevocable and continuing
unlimited guaranty of payment, and not solely of collection.  Each Guarantor
jointly and severally guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Credit Agreement and the other Loan
Documents, without setoff or counterclaim, and regardless of any Applicable Law
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Administrative Agent or any Lender or other Secured Party with
respect thereto.  The Guaranteed Obligations may, in accordance with the Loan
Documents, be increased, reduced, paid in full or otherwise modified at any time
and from time to time without affecting the liability or obligation of any
Guarantor under this Guaranty Agreement with respect to all Guaranteed
Obligations, whenever incurred or arising.  All Guaranteed Obligations now or
hereafter arising shall be conclusively presumed to have been made or acquired
in acceptance hereof.  Each Guarantor shall be liable, jointly and severally,
with the Borrower and any other Person now or hereafter obligated in respect of
the Guaranteed Obligations, or any portion thereof.  It is the intention of the
Guarantors, the Administrative Agent, the Lenders and the other Secured Parties
that the Guarantors’ liabilities and obligations hereunder shall not be
discharged except upon Full Payment of the Guaranteed Obligations.

 

3.                                      Keepwell.  Each Qualified ECP Guarantor
(as defined below) hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds and other support as may be needed
from time to time by each other Credit Party to honor all of its obligations
under this Guaranty Agreement and the other Loan Documents in respect of Swap
Obligations (provided that each Qualified ECP Guarantor shall only be liable
under Paragraphs 1 and 2 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under Paragraphs 1 and 2, or
otherwise under this Guaranty Agreement or any other Loan Document, voidable
under applicable laws relating to fraudulent conveyance or fraudulent transfer
and not for any greater amount).  Subject to Paragraph 35, the obligations of
each Qualified ECP Guarantor under this Paragraph shall remain in full force and
effect until Full Payment of the Guaranteed Obligations.  Each Qualified ECP
Guarantor intends that this Paragraph constitute, and this Paragraph shall be
deemed to constitute, a “keepwell, support or other agreement” for the benefit
of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.  For purposes of this Paragraph, “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Credit Party that has
total assets exceeding $10,000,000 at the time the relevant guarantee or grant
of the relevant security interest becomes effective with respect to such Swap
Obligation or such other Person that constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

3

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties.  Each of
the representations and warranties in the Credit Agreement relating to the
Guarantors are incorporated by reference and restated herein.  In addition, each
Guarantor hereby represents and warrants to the Administrative Agent, the
Lenders and the other Secured Parties as follows:

 

(a)                                 Each Guarantor has received and will receive
a material benefit from the transactions evidenced by and contemplated in the
Credit Agreement and the other Loan Documents.  This Guaranty Agreement is given
by the Guarantors in furtherance of the direct and indirect business interests
and entity purposes of the Guarantors, and is necessary to the conduct,
promotion and attainment of the businesses of the Borrower and the Guarantors. 
The value of the consideration received and to be received by each Guarantor in
connection with the Credit Agreement and other Loan Documents is, in the
judgment of such Guarantor, reasonably worth at least as much as the liability
and obligation of such Guarantor hereunder.

 

(b)                                 Each Guarantor is currently informed of the
financial condition of the Borrower, each other Credit Party and any and all
other Persons obligated in respect of the Guaranteed Obligations and of all
other circumstances which a diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Guaranteed Obligations.  Each Guarantor has read
and understands the terms and conditions of the Loan Documents.  Each Guarantor
is familiar with, and has had an opportunity to review the books and records
regarding, the financial condition of the Borrower and the other Credit Parties
and is familiar with the value of any and all property intended to be security
for the payment of all or any part of the Guaranteed Obligations; provided that
no Guarantor is relying on such financial condition or the existence or value of
any such security as an inducement to enter into this Guaranty Agreement.  Each
Guarantor has adequate means to obtain, on a continuing basis, information
concerning the financial condition of the Borrower and the other Credit
Parties.  No Guarantor has been induced to enter into this Guaranty Agreement on
the basis of a contemplation, belief, understanding or agreement that any Person
other than the Guarantors will be liable to pay the Guaranteed Obligations. 
Neither the Administrative Agent, any Lender nor any other Secured Party has
made any representation, warranty or statement to any Guarantor in order to
induce any Guarantor to execute this Guaranty Agreement.

 

5.                                      Covenants.  Each Guarantor agrees that
it will perform and comply with all covenants and agreements set forth in the
Credit Agreement and the other Loan Documents which are applicable to such
Guarantor until the Full Payment of the Guaranteed Obligations.

 

6.                                      Obligations Not Impaired.  Each
Guarantor agrees that its obligations hereunder shall not be released,
diminished, impaired, reduced or affected by the occurrence of any one or more
of the following events:  (i) lack of organizational authority of the Borrower
or any other Credit Party; (ii) any Insolvency Proceeding affecting the Borrower
or any other Credit Party or its property; (iii) partial or total release or
discharge of the Borrower or any other Credit Party or other Person from the
performance of any obligation contained in any agreement, document or instrument
evidencing, governing or securing all or any part of the Guaranteed Obligations,
whether occurring pursuant to any Applicable Law or otherwise; (iv) any change
in the time, manner or place of payment of, or in any other term of, or any
increase in the amount of, all the Guaranteed Obligations, or any portion
thereof, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, any of the Loan Documents; (v) the taking or
accepting of any collateral security for all or any part of the Guaranteed
Obligations, this Guaranty Agreement or any other guaranty; (vi) the taking or
accepting of any other guaranty for all or any part of the Guaranteed
Obligations; (vii) any failure to acquire, perfect or continue any Lien on
Collateral securing all or any part of the Guaranteed Obligations or on any
other property securing this Guaranty Agreement; (viii) any exchange, release or
subordination of any Lien on any Collateral, or any release, amendment, waiver
or subordination of any term of any guaranty of the Guaranteed Obligations or
any other impairment of any collateral security or guaranty now or hereafter

 

4

--------------------------------------------------------------------------------


 

securing all or any part of the Guaranteed Obligations; (ix) any failure to
dispose of any collateral security at any time securing all or any part of the
Guaranteed Obligations or this Guaranty Agreement in a commercially reasonable
manner or as otherwise may be required by any Applicable Law; (x) any merger,
reorganization, consolidation or dissolution of the Borrower, any Guarantor or
any other Credit Party, any sale, lease or transfer of any or all of the assets
of the Borrower, any Guarantor or any other Credit Party, or any change in name,
business, organization, location, composition, structure or organization of the
Borrower, any Guarantor or any other Credit Party; (xi) any Change in Control or
any other change in the shareholders or other owners of the Borrower, any
Guarantor or any other Credit Party; (xii) any invalidity or unenforceability of
or defect or deficiency in any of the Loan Documents; (xiii) avoidance or
subordination of the Guaranteed Obligations, or any portion thereof; (xiv) the
unenforceability of all or any part of the Guaranteed Obligations against the
Borrower because any interest contracted for, charged or received in respect of
the Guaranteed Obligations exceeds the amount permitted by any Applicable Law;
(xv) any waiver, consent, extension, forbearance or granting of any indulgence
by the Administrative Agent or any Lender or other Secured Party with respect to
the Guaranteed Obligations or any provision of any of the Loan Documents (other
than this Guaranty Agreement); (xvi) any delay in or lack of enforcement of any
remedies under the Loan Documents; (xvii) the act of creating all or any part of
the Guaranteed Obligations is ultra vires, or the officers or other
representatives creating all or any part of the Guaranteed Obligations acted in
excess of their authority; (xviii) any election of remedies by the
Administrative Agent or any Lender or other Secured Party; (xix) any of the Loan
Documents were forged; (xx) the election by the Administrative Agent or any
Lender or other Secured Party in any proceeding under the Bankruptcy Code of the
application of Section 1111(b)(2) thereof; (xxi) any borrowing or grant of a
security interest by the Borrower or any other Credit Party, as
debtor-in-possession, under Section 364 of the Bankruptcy Code, or the use of
cash collateral by the Borrower, or any consent by the Administrative Agent or
any Lender or other Secured Party to any of the foregoing; (xxii) the
disallowance in bankruptcy of all or any portion of the claims of the
Administrative Agent or any Lender or other Secured Party for payment of any of
the Guaranteed Obligations; or (xxiii) any other circumstance which might
otherwise constitute a legal or equitable discharge or defense available to the
Borrower, any Guarantor or any other Credit Party other than the Full Payment of
the Guaranteed Obligations.

 

7.                                      Consent and Waiver.

 

(a)                                 Each Guarantor hereby waives, to the maximum
extent permitted under Applicable Law:  (i) notice of acceptance of this
Guaranty Agreement; (ii) notice of any Loans, Letters of Credit or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (iii) notice of the amount
of the Guaranteed Obligations, subject, however, to such Guarantor’s right to
make inquiry of the Administrative Agent to ascertain the amount thereof at any
reasonable time; (iv) notice of any adverse change in the financial condition of
the Borrower, any other Credit Party or any other Person or of any other fact
that might increase or otherwise change such Guarantor’s risk with respect to
the Guaranteed Obligations, the Borrower or any other Person under this Guaranty
Agreement; (v) notice of presentment for payment, demand, protest and notice
thereof, notice of intent to accelerate and notice of acceleration, notice of
dishonor, diligence or promptness in enforcement and indulgences of every kind
as to any promissory notes or other instruments among the Loan Documents;
(vi) notice of any of the events or circumstances enumerated in Paragraph 6
hereof, and all other notices and demands to which such Guarantor might
otherwise be entitled (except if such notice is specifically required to be
given to such Guarantor hereunder or under any of the Loan Documents to which
such Guarantor is a party); (vii) any requirement that the Administrative Agent
or any Lender or other Secured Party protect, secure, perfect or insure any Lien
on any Collateral or other property as security for the Guaranteed Obligations
or exhaust any right or take any action against the Borrower, any other Credit
Party or any other Person or any Collateral or any other property subject to a
Lien; (viii) the benefit of any statute of limitations applicable to enforcement
of the Guaranteed Obligations, or any

 

5

--------------------------------------------------------------------------------


 

portion thereof, or any Liens in the Collateral or other property as security
for the Guaranteed Obligations or this Guaranty Agreement; (ix) all rights by
which such Guarantor might be entitled to require suit on an accrued right of
action in respect of any of the Guaranteed Obligations or require suit against
the Borrower, any other Credit Party or any other Person; or (x) any other
defense of the Borrower, any other Credit Party or any other Person other than
the Full Payment of the Guaranteed Obligations.

 

(b)                                 Each Guarantor hereby waives and agrees not
to assert against the Administrative Agent or any Lender or other Secured Party,
to the extent allowed by any Applicable Law:  (i) any defense, setoff,
counterclaim or claim of any kind or nature available to the Borrower, any other
Credit Party or any other Person against the Administrative Agent or any Lender
or other Secured Party, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity or enforceability of the
Guaranteed Obligations or any Lien in the Collateral or any other property as
security for the Guaranteed Obligations; and (ii) any right or defense arising
by reason of any claim or defense based upon an election of remedies by the
Administrative Agent or any Lender or other Secured Party under any Applicable
Law; provided, however, that no Guarantor waives or agrees not to assert the
defense of prior payment of the Guaranteed Obligations.

 

(c)                                  The Administrative Agent shall have the
right to seek recourse against any Guarantor to the fullest extent provided for
herein, and no election by the Administrative Agent to proceed in one form of
action or proceeding or against any party, or on any obligation, shall
constitute a waiver of the Administrative Agent’s right to proceed in any other
form of action or proceeding or against other parties unless the Administrative
Agent has expressly waived such right in writing.  Without limiting the
foregoing, no action or proceeding by the Administrative Agent or any Lender or
other Secured Party under any agreement, document or instrument evidencing the
Guaranteed Obligations shall serve to diminish the liability of any Guarantor
under this Guaranty Agreement except to the extent that the Administrative
Agent, the Lenders and the other Secured Parties finally and unconditionally
shall have realized the Full Payment of the Guaranteed Obligations.

 

(d)                                 To the maximum extent permitted under
Applicable Law, each Guarantor waives, and agrees that its liability hereunder
shall not be affected by, any neglect, delay, omission, failure or refusal of
the Administrative Agent or any Lender or other Secured Party to (i) exercise or
properly or diligently exercise any right or remedy with respect to any or all
of the Guaranteed Obligations or the collection thereof or any Collateral or
other security for or Guaranty of the Guaranteed Obligations, or any portion
thereof, (ii) take or prosecute, or properly or diligently take or prosecute,
any action for the collection of any or all of the Guaranteed Obligations
against the Borrower, any other Credit Party, any Guarantor or any other Person
in respect of any or all of the Guaranteed Obligations, (iii) foreclose or
prosecute, or properly or diligently foreclose or prosecute, any action in
connection with any agreement, document or instrument or arrangement evidencing,
securing or otherwise affecting all or any part of the Guaranteed Obligations,
or (iv) mitigate damages or take any other action to reduce, collect or enforce
the Guaranteed Obligations.

 

(e)                                  The Administrative Agent may at any time,
without the consent of or notice to any Guarantor except as may be prohibited by
or required by the Credit Agreement or other Loan Documents (but otherwise
subject to any requirement for consent of any or all of the Lenders as
prescribed by the Credit Agreement), without incurring responsibility to any
Guarantor and without impairing, releasing, reducing or affecting the
obligations of any Guarantor hereunder:  (i) change the manner, place or terms
of payment of all or any part of the Guaranteed Obligations, or renew, extend,
modify, rearrange, refinance, refund or alter all or any part of the Guaranteed
Obligations, in each case as and to the extent permitted by the Credit Agreement
and other Loan Documents; (ii) sell, exchange, release, surrender, subordinate,
realize upon or otherwise deal with, in any manner and in any order, any
Collateral and any Lien securing all or any part of the Guaranteed Obligations
or this Guaranty Agreement or setoff against

 

6

--------------------------------------------------------------------------------


 

all or any part of the Guaranteed Obligations; (iii) neglect, delay, omit, fail
or refuse to take or prosecute any action for the collection of all or any part
of the Guaranteed Obligations or this Guaranty Agreement or to take or prosecute
any action in connection with any of the Loan Documents; (iv) exercise or
refrain from exercising any rights against the Borrower, any other Credit Party
or any other Person, or otherwise act or refrain from acting; (v) settle or
compromise all or any part of the Guaranteed Obligations and subordinate the
payment of all or any part of the Guaranteed Obligations to the payment of any
obligations, indebtedness or liabilities which may be due or become due to the
Administrative Agent or any Lender or other Secured Party or others; (vi) apply
any deposit balance, fund, payment, collections (through process of law or
otherwise) or other property of the Borrower or any other Credit Party to the
satisfaction and liquidation of indebtedness or obligations of any of the Credit
Parties to the Administrative Agent or any Lender or other Secured Party, if
any, not guaranteed under this Guaranty Agreement; (vii) release all or any one
or more parties to any one or more of the Loan Documents or grant other
indulgences to the Borrower or any other Credit Party or any other Person in
respect thereof; (viii) amend or modify in any manner and at any time (or from
time to time) any of the Loan Documents (except to the extent such Loan
Documents expressly require the consent of or notice to the Guarantors);
(ix) partially or fully release or substitute any Guarantor, or enforce,
exchange, release or waive any security for the Guaranteed Obligations or any
portion thereof; (x) bring suit against any one or more of the Guarantors or
other Persons liable or obligated in respect of the Guaranteed Obligations,
collectively together, jointly and severally, or separately, and apply any
amounts obtained by the Administrative Agent in such manner as the
Administrative Agent may elect, subject to the Loan Documents; and (xi) apply
any sums paid to the Administrative Agent or any Lender or other Secured Party
by any Guarantor, the Borrower, any other Credit Party or any other Person to
the Guaranteed Obligations as provided by the Loan Documents.

 

(f)                                   Should the Administrative Agent or any
Lender or other Secured Party seek to enforce the obligations of any Guarantor
hereunder by action in any court or otherwise, each Guarantor waives, to the
maximum extent permitted under Applicable Law, any requirement, substantive or
procedural, that (i) rights or remedies be enforced first against the Borrower,
any other Credit Party or any other Person liable for all or any part of the
Guaranteed Obligations, including, without limitation, that a judgment first be
rendered against any such Person, or that the Borrower or any other such Person
should be joined in such cause, or (ii) enforcement shall first be made against
any Collateral or other property which shall ever have been given to secure all
or any part of the Guaranteed Obligations or this Guaranty Agreement.  Such
waiver shall be without prejudice to the Administrative Agent’s right, at its
option, to proceed against the Borrower, any other Credit Party or any other
Person, whether by separate action or by joinder.

 

(g)                                  If, in connection with the exercise of any
of its rights and remedies, the Administrative Agent or any Lender or other
Secured Party shall forfeit any of its rights or remedies, including, without
limitation, its right to a deficiency judgment in respect of the Guaranteed
Obligations, whether because of any Applicable Law pertaining to “election of
remedies,” disposition of collateral or the like, each Guarantor hereby consents
to such action by the Administrative Agent or such Lender or other Secured Party
and waives any claim based upon such action.  Any action which results in the
denial or impairment of any such right to seek a deficiency judgment against the
Borrower, any other Credit Party or any other Person shall not impair the
obligation of any Guarantor to pay the full amount of the Guaranteed Obligations
or any other obligation of any Guarantor contained herein.

 

(h)                                 Each Guarantor agrees that if, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, for the benefit of the Administrative Agent or any Lender or other
Secured Party, is prevented by any Applicable Law from exercising its right to
accelerate the maturity of all or any portion of the Guaranteed Obligations, to
collect interest thereon or to enforce or exercise any other right or remedy
with respect thereto, or the Administrative Agent is prevented from

 

7

--------------------------------------------------------------------------------


 

taking any action to enforce any Lien in the Collateral or any other property as
security for the Guaranteed Obligations or realize on the Collateral, each
Guarantor shall pay to the Administrative Agent, for the account of the
Administrative Agent or any Lender or other Secured Party (as applicable), upon
demand therefor, the full unpaid amount of the Guaranteed Obligations.

 

(i)                                     Each Guarantor hereby assumes sole
responsibility for keeping itself informed of the financial condition of the
Borrower, each other Credit Party and any other Person liable for all or any
part of the Guaranteed Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations or any part thereof.  Each
Guarantor hereby agrees that neither the Administrative Agent nor any Lender or
other Secured Party shall have any obligation or duty to advise it of
information known to any of them regarding such condition or any such
circumstance.

 

(j)                                    Each Guarantor consents and agrees that
neither the Administrative Agent nor any Lender or other Secured Party shall be
under any obligation to marshal any assets in favor of any Guarantor or
otherwise in connection with obtaining payment of any or all of the Guaranteed
Obligations from any Person or source.

 

(k)                                 Each Guarantor agrees that the
Administrative Agent may, at any time and from time to time in its discretion
and with or without valuable consideration, allow substitution or withdrawal of
Collateral or other security and release Collateral or other security without
impairing or diminishing the liabilities or obligations of any Guarantor
hereunder.

 

(l)                                     Each Guarantor agrees that neither the
Administrative Agent nor any Lender or other Secured Party shall be liable for
any failure to use diligence or care in the collection of the Guaranteed
Obligations, in the creation or perfection of any lien, security interest or
assignment intended as security, or in preserving the liability of any Person
liable or obligated on the Guaranteed Obligations.

 

8.                                      Default.  Upon the occurrence and during
the continuation of an Event of Default, each Guarantor agrees to pay to the
Administrative Agent, for the benefit of the Administrative Agent or the Lenders
or other Secured Parties (as applicable), at the Administrative Agent’s office
located in Dallas County, Texas or at such other place as the Administrative
Agent may specify to any Guarantor in writing, on demand by the Administrative
Agent and without further notice of dishonor and without notice of any kind to
any Credit Party, any Guarantor, or any other Person, the full unpaid amount of
the Guaranteed Obligations, in immediately available funds, or such lesser
amount, if any, as may then be due and payable and demanded by the
Administrative Agent from time to time.  If acceleration of the time for payment
of any amount payable by the Borrower or any other Credit Party under or with
respect to any of the Guaranteed Obligations is stayed or otherwise delayed as a
result of any Insolvency Proceeding involving any Credit Party, all such amounts
otherwise subject to acceleration under the terms of the Guaranteed Obligations
shall nonetheless be payable by the Guarantors hereunder promptly on demand by
the Administrative Agent, and each Guarantor expressly and unconditionally
agrees to make such payment in full.

 

9.                                      No Waiver, Remedies.

 

(a)                                 No failure or omission on the part of the
Administrative Agent to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver or other impairment thereof, nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy.  In no event shall any waiver of the provisions of this Guaranty
Agreement be effective unless the same be in writing and signed by an officer of
the Administrative Agent, and then only in the specific instance and for the
purpose given.  The rights and

 

8

--------------------------------------------------------------------------------


 

remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by any Applicable Law or any of the other Loan Documents.

 

(b)                                 Failure by the Administrative Agent or any
Lender or other Secured Party at any time or times hereafter to require strict
performance by the Borrower, any other Credit Party, any Guarantor or any other
Person of any of the requirements contained in any of the Loan Documents now or
at any time, from time to time, hereafter executed and delivered by the
Borrower, any other Credit Party, any Guarantor or any such other Person shall
not waive, affect or diminish the right to demand strict performance thereof,
and such right shall not be deemed to have been modified or waived by any course
of conduct or knowledge of the Administrative Agent, any Lender or other Secured
Party, or any agent, officer or employee thereof, respectively.

 

(c)                                  No waiver of any Default or Event of
Default or any other breach, default or requirement shall operate as a waiver of
any other Default or Event of Default or the same Default or Event of Default on
a future occasion, and no action permitted hereunder shall in any way affect or
impair any of the rights of the Administrative Agent or any Lender or other
Secured Party or the obligations of any Guarantor under this Guaranty Agreement
or under any of the other Loan Documents (except to the extent, if any, as may
be specified in any such waiver).  Any determination by a court of competent
jurisdiction of the amount of any principal and/or interest or other amount
constituting any of the Guaranteed Obligations shall be conclusive and binding
on any Guarantor irrespective of whether such Guarantor was a party to the suit
or action in which such determination was made.

 

10.                               Notice of Sale.  In the event that any
Guarantor is entitled to receive any notice under the UCC or other Applicable
Law, as it exists in the state or other jurisdiction governing any such notice,
of the sale or other disposition of any Collateral or other property securing
all or any part of the Guaranteed Obligations or this Guaranty Agreement, it is
agreed that at least ten days’ notice of the time and place of any public sale
or the time after which any private sale or other disposition may be made of any
such Collateral or other property, shall be deemed to be reasonable notice in
conformity with such requirements; provided that notice given in any other
reasonable manner or at any other reasonable time shall be sufficient (subject
to the requirements of any Applicable Law).

 

11.                               Payment by the Guarantors.  Whenever any
Guarantor pays any sum which is or may become due and owing under this Guaranty
Agreement, such Guarantor shall also deliver written notice thereof to the
Administrative Agent contemporaneously with such payment.  Such notice shall be
effective for purposes of this Paragraph when given to the Administrative Agent
in a manner prescribed for notices hereunder.  For purposes of this Guaranty
Agreement, in the absence of such notice in compliance with the provisions
hereof, any sum received by the Administrative Agent or any Lender or other
Secured Party on account of the Guaranteed Obligations shall be conclusively
deemed paid by the Borrower.

 

12.                               The Administrative Agent.  The Administrative
Agent shall have all of the rights, powers and benefits, for itself and on
behalf of the Lenders and the other Secured Parties, as are prescribed by the
Loan Documents.

 

13.                               Cumulative Remedies; No Election.  If any
Guarantor is or becomes liable or obligated for the Guaranteed Obligations, by
endorsement or otherwise, other than under this Guaranty Agreement, such
liability or obligation shall not be in any manner impaired or affected hereby,
and the rights and remedies of the Administrative Agent hereunder shall be
cumulative of any and all other rights and remedies that the Administrative
Agent or any Lender or other Secured Party may ever have against any Guarantor. 
The exercise by the Administrative Agent or any Lender or other Secured Party of
any right or remedy hereunder or under any other agreement, document or
instrument, or at law or in equity, shall

 

9

--------------------------------------------------------------------------------


 

not preclude the concurrent or subsequent exercise of any other right or
remedy.  This Guaranty Agreement may be enforced from time to time as often as
occasion for enforcement may arise as may be determined by the Administrative
Agent, and it is agreed and understood that it shall not be necessary for the
Administrative Agent, in order to enforce payment by any Guarantor, first to
exercise any rights or remedies against the Borrower, any other Credit Party
(including any other Guarantor), the Collateral or any other Person under the
Loan Documents or any Applicable Law.

 

14.                               Binding Effect.  This Guaranty Agreement, and
each Guarantor’s performance hereunder, is for the benefit of the Administrative
Agent (for the benefit of the Administrative Agent and the Lenders and other
Secured Parties according to their respective interests as provided in the
Credit Agreement), and its successors and permitted assigns, and in the event of
an assignment by the Administrative Agent or any Lender or other Secured Party,
or their respective successors or permitted assigns, of the Guaranteed
Obligations, or any part thereof, the rights and benefits hereunder, to the
extent applicable to the indebtedness, liabilities and obligations so assigned,
shall be deemed transferred with such indebtedness, liabilities and obligations
without necessity of further express action.  No Guarantor may assign or
otherwise transfer any of its rights or obligations under this Guaranty
Agreement without the prior written consent of the Administrative Agent and the
other Secured Parties (except as otherwise provided by the Credit Agreement). 
This Guaranty Agreement is binding upon each Guarantor and its permitted
successors and assigns.

 

15.                               Contribution and Indemnity.  If and to the
extent that any Guarantor shall (whether under this Guaranty Agreement or
otherwise) pay any of the Guaranteed Obligations for which it is not primarily
liable as a borrower or otherwise (any such payment being hereinafter called an
“Accommodation Payment”), then such Guarantor making such Accommodation Payment
shall be entitled to contribution and indemnification from the applicable
Person(s) primarily liable therefor and/or the other Guarantors as and to the
extent provided under Applicable Law and/or by agreement of such
Person(s) and/or the Guarantors; provided, however, that such Guarantor’s rights
of contribution and indemnification shall be subject to the terms and provisions
of Paragraph 16 hereof.

 

16.                               Subordination.  Each Guarantor hereby agrees
that the Subordinated Indebtedness (as defined below) shall be subordinate and
junior in right of payment to the prior Full Payment of all Guaranteed
Obligations as herein provided.  After the occurrence and during the continuance
of an Event of Default, the Subordinated Indebtedness shall not be payable, and
no payment of principal, interest or other amounts on account thereof, and no
property or guarantee of any nature to secure or pay the Subordinated
Indebtedness shall be made or given, directly or indirectly by or on behalf of
any Debtor (hereafter defined) or received, accepted, retained or applied by
such Guarantor, in each case unless and until the Full Payment of the Guaranteed
Obligations.  If any sums shall be paid to such Guarantor by any Debtor or any
other Person on account of the Subordinated Indebtedness when such payment is
not permitted hereunder, such sums shall be held in trust by such Guarantor for
the benefit of the Administrative Agent and the Lenders and other Secured
Parties (as applicable) and shall forthwith be paid to the Administrative Agent
without affecting the liability of such Guarantor under this Guaranty Agreement
and may be applied by the Administrative Agent against the Guaranteed
Obligations in accordance with the Credit Agreement.  Upon the request of the
Administrative Agent, each Guarantor shall execute, deliver and endorse to the
Administrative Agent such documentation as the Administrative Agent may request
to perfect, preserve and enforce its rights hereunder.  For purposes of this
Guaranty Agreement, the term “Subordinated Indebtedness” means, with respect to
each Guarantor, all indebtedness, liabilities and obligations of the Borrower or
any other Credit Party other than such Guarantor (a “Debtor”) to such Guarantor
(including, without limitation, all of such Guarantor’s rights of subrogation,
exoneration, contribution, reimbursement or indemnity against the Borrower or
any Guarantor), whether such indebtedness, liabilities and obligations now exist
or are hereafter incurred or arise, or are direct, indirect, contingent,
primary, secondary, several, joint and several, or otherwise, and

 

10

--------------------------------------------------------------------------------


 

irrespective of whether such indebtedness, liabilities or obligations are
evidenced by a note, contract, open account or otherwise, and irrespective of
the Person or Persons in whose favor such indebtedness, obligations or
liabilities may, at their inception, have been, or may hereafter be, created, or
the manner in which they have been or may hereafter be acquired by such
Guarantor.  Each Guarantor agrees that any and all Liens (including any judgment
liens), upon any Debtor’s assets securing payment of any Subordinated
Indebtedness payable to such Guarantor shall be and remain inferior and
subordinate to any and all Liens upon the Borrower’s or any other Debtor’s
assets securing payment of the Guaranteed Obligations or any part thereof,
regardless of whether such Liens in favor of such Guarantor, the Administrative
Agent or any Lender or other Secured Party presently exist or are hereafter
created or attached (provided that the foregoing shall not be interpreted or
deemed to allow the existence of any such Liens to the extent otherwise
prohibited by the Loan Documents).  Without the prior written consent of the
Administrative Agent, no Guarantor shall (i) file suit against any Debtor or
exercise or enforce any other creditor’s right it may have against any Debtor or
(ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any Insolvency Proceeding) to enforce any
obligations of any Debtor to such Guarantor or any Liens held by such Guarantor
on assets of any Debtor.  In the event of any Insolvency Proceeding involving
any Debtor as debtor or any such Debtor’s property, the Administrative Agent
shall have the right to prove and vote any claim under the Subordinated
Indebtedness and to receive directly from the receiver, trustee or other court
custodian all dividends, distributions and payments made in respect of the
Subordinated Indebtedness until the Full Payment of the Guaranteed Obligations. 
The Administrative Agent may apply any such dividends, distributions and
payments against the Guaranteed Obligations in accordance with the Credit
Agreement or other applicable Loan Documents.

 

17.                               Right of Setoff.  Each Guarantor hereby grants
to the Administrative Agent and each Lender and other Secured Party a right of
setoff upon any and all monies, securities or other property of such Guarantor,
and the proceeds therefrom, now or hereafter held or received by or in transit
to the Administrative Agent or any such Lender or other Secured Party from or
for the account of such Guarantor, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and also upon any and all deposits
(general or special, to the maximum extent permitted by Applicable Law) and
credits of such Guarantor, and any and all claims of such Guarantor against the
Administrative Agent or any such Lender or other Secured Party at any time
existing.  The right of setoff granted pursuant to this Paragraph shall be
cumulative of and in addition to any other right of setoff the Administrative
Agent or any such Lender or other Secured Party may have, including, without
limitation, any right of setoff in the Credit Agreement or any common law right
of setoff.

 

18.                               Further Assurances.  Upon the request of the
Administrative Agent from time to time, each Guarantor will promptly duly
execute and deliver to the Administrative Agent any and all such further
agreements, documents and instruments, and supply such additional information,
as may be reasonably necessary or advisable, in the opinion of the
Administrative Agent, to obtain the full benefits of this Guaranty Agreement.

 

19.                               Invalid Provisions.  If any provision of this
Guaranty Agreement is held to be illegal, invalid or unenforceable under present
or future laws effective during the term hereof, such provision shall be fully
severable, this Guaranty Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as a part of this
Guaranty Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable. 
Notwithstanding anything to the contrary contained herein, no provision

 

11

--------------------------------------------------------------------------------


 

herein or in any other Loan Document evidencing the Guaranteed Obligations shall
require the payment or permit the collection of interest in excess of the
maximum permitted by any Applicable Law.

 

20.                               Modification in Writing.  No modification,
consent, amendment or waiver of any provision of this Guaranty Agreement, and no
consent to any departure by any Guarantor herefrom, shall be effective unless
the same shall be in writing and signed by a duly authorized officer of the
Administrative Agent and, as to any modification or amendment, such Guarantor,
and then shall be effective only in the specific instance and for the specific
purpose for which given.

 

21.                               No Waiver; Notices or Demands.  No notice to
or demand on, or consent by, any Guarantor in any case shall, of itself, entitle
any Guarantor to any other or further notice or demand or right to grant or
refuse consent, in similar or other circumstances.  No delay or omission by the
Administrative Agent in exercising any right or remedy hereunder shall impair
any such right or remedy or be construed as a waiver thereof or any acquiescence
therein, and no single or partial exercise of any such right or remedy shall
preclude other or further exercise thereof or the exercise of any other right or
remedy hereunder.

 

22.                               Expenses.  Each Guarantor agrees to pay on
demand by the Administrative Agent all reasonable costs and expenses incurred by
the Administrative Agent in connection with the negotiation, preparation,
execution and performance of the terms and provisions of this Guaranty Agreement
and any and all amendments, modifications, renewals, restatements and/or
supplements hereto from time to time, including, without limitation, the
reasonable fees and expenses of legal counsel to the Administrative Agent, in
each case, in accordance with Section 14.3 of the Credit Agreement.  If any
Guarantor should breach or fail to perform any provision of this Guaranty
Agreement, each Guarantor agrees to pay to the Administrative Agent all costs
and expenses incurred by the Administrative Agent in the enforcement of this
Guaranty Agreement from time to time, including, without limitation, the
reasonable fees and expenses of all legal counsel to the Administrative Agent in
accordance with Section 14.3 of the Credit Agreement.

 

23.                               No Oral Agreements.  THIS GUARANTY AGREEMENT
REPRESENTS THE FINAL AGREEMENT BETWEEN AND AMONG THE GUARANTORS AND THE
ADMINISTRATIVE AGENT RELATING TO THE SUBJECT MATTER OF THIS GUARANTY AGREEMENT
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF SUCH PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
ANY GUARANTOR AND THE ADMINISTRATIVE AGENT.  THIS GUARANTY AGREEMENT SUPERSEDES
ALL PRIOR (IF ANY) ORAL AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS RELATING TO
THE SUBJECT MATTER OF THIS GUARANTY AGREEMENT.

 

24.                               Notices.  Unless otherwise specifically
provided in this Guaranty Agreement, all notices or other communications
required or permitted to be given under this Guaranty Agreement shall be given
as specified in the Credit Agreement and shall be effective as and when provided
therein.

 

25.                               Survival.  All representations, warranties,
covenants and agreements of the Guarantors in this Guaranty Agreement shall
survive the execution of this Guaranty Agreement.

 

26.                               Counterparts, Facsimile or Electronic
Transmission.  This Guaranty Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute one and the same Guaranty Agreement.  Delivery
of an executed signature page of this Guaranty Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterparty hereof.

 

12

--------------------------------------------------------------------------------


 

27.                               Governing Law; Jurisdiction, etc.

 

(a)                                 Governing Law.  This Guaranty Agreement
shall be governed by, and construed and enforced in accordance with, the law of
the State of New York (including Section 5-1401 of the General Obligations Law
of the State of New York), without reference to the conflicts or choice of law
principles thereof that would require application of another law (but giving
effect to federal laws relating to national banks).

 

(b)                                 Submission to Jurisdiction.  Each of the
Guarantors and the Administrative Agent irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any court of the
State of New York sitting in New York, New York and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action, litigation or proceeding arising out of or
relating to this Guaranty Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
state court or, to the fullest extent permitted by Applicable Law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

(c)                                  Waiver of Venue.  Each of the Guarantors
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action, litigation or proceeding arising out of or relating to this
Guaranty Agreement or any other Loan Document in any court referred to
Paragraph 27(b).  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, the defense of an inconvenient forum
to the maintenance of such action, litigation or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Paragraph 24.  Nothing in this Guaranty Agreement will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law.

 

28.                               Irrevocable Nature of Guaranty.  This Guaranty
Agreement shall be irrevocable.  Each Guarantor acknowledges that any purported
or attempted revocation hereof by any Guarantor shall constitute an Event of
Default.

 

29.                               Headings.  The paragraph headings in this
Guaranty Agreement are for convenience of identification only and do not limit
any of the provisions hereof.

 

30.                               Patriot Act Notice.  Each Guarantor
acknowledges that the Administrative Agent has notified it that, pursuant to the
requirements of the USA Patriot Act, the Administrative Agent and the Secured
Parties are required to obtain, verify and record information that identifies
such Guarantor, including its legal name, address, tax identification number and
other information that will allow the Administrative Agent and the Secured
Parties to identify it in accordance with the USA Patriot Act.

 

31.                               Additional Guarantors.  Upon the execution and
delivery of a Joinder Agreement by any Material Domestic Subsidiary of the
Borrower, such Person shall become a “Guarantor” hereunder with the same force
and effect as if it were originally a party to this Guaranty Agreement and named
as a “Guarantor” hereunder.  The execution and delivery of such a Joinder
Agreement shall not require the consent of any other Guarantor hereunder or any
other Credit Party, and the obligations and rights of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as party to this Guaranty Agreement.

 

13

--------------------------------------------------------------------------------


 

32.                               Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH 32.

 

33.                               Appointment of Borrower as Agent for the
Guarantors.  Each Guarantor hereby irrevocably appoints and authorizes the
Borrower to act as its agent for service of process and notices required to be
delivered under this Guaranty Agreement or under the other Loan Documents, it
being understood and agreed that receipt by the Borrower of any summons, notice
or other similar item shall be deemed effective receipt by such Guarantor and
its Subsidiaries.

 

34.                               Indemnification.  The Guarantors shall,
jointly and severally, (a) pay and indemnify each Secured Party (the
“Indemnitees”) against Indemnified Taxes and Other Taxes to the extent the
Borrower would be required to do so pursuant to Section 5.11 of the Credit
Agreement and (b) indemnify each Indemnitee to the extent the Borrower would be
required to do so pursuant to Section 14.3 of the Credit Agreement. 
Notwithstanding any termination of this Guaranty Agreement, the indemnities to
which the Administrative Agent and the other Secured Parties are entitled under
the provisions of this Paragraph and any other provision of this Guaranty
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the other Secured Parties against
events arising after such termination as well as before.

 

35.                               Reinstatement.  Each Guarantor agrees that its
guaranty hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time all or part of any payment of any Guaranteed Obligation
is rescinded or must otherwise be returned by any Secured Party or any other
Person upon the insolvency, bankruptcy or reorganization of the Borrower or any
other Credit Party or otherwise.

 

[Remainder of page intentionally left blank; signature pages follow]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned parties hereto has caused this
Guaranty Agreement to be executed by its duly authorized officer(s) as of the
day and year first written above.

 

 

THE GUARANTORS:

 

 

 

FOSSIL INTERMEDIATE, INC.

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

 

 

 

FOSSIL TRUST,

 

as a Guarantor, and acting pursuant to the Agreement and Contract of Trust of
Fossil Trust dated August 31, 1994

 

 

 

 

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

 

 

 

FOSSIL STORES I, INC.

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

 

 

 

FOSSIL INTERNATIONAL HOLDINGS, INC.,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Secretary

 

 

 

 

 

 

 

FOSSIL PARTNERS, L.P.,

 

as a Guarantor

 

 

 

 

 

 

 

By:

Fossil, Inc.

 

Title:

General Partner

 

 

 

 

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Vice President, General Counsel and Secretary

 

Fossil, Inc.

Guaranty Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Cynthia M. Giles

 

Name:

Cynthia M. Giles

 

Title:

Senior Vice President

 

Fossil, Inc.

Guaranty Agreement

Signature Page

 

--------------------------------------------------------------------------------